Citation Nr: 0930327	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for meningitis, to 
include as secondary to service-connected bilateral hearing 
loss and tinnitus.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1962.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  In August 2005, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal as to the 
issue of entitlement to service connection for meningitis.

2.  The Veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to service 
connection for meningitis have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2008).

2.  The criteria for a total disability rating for 
compensation based on individual unemployability (TDIU) have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Meningitis

In December 2003, the Veteran filed a claim for service 
connection for meningitis, to include as secondary to 
service-connected bilateral hearing loss and tinnitus.  By a 
rating decision dated in March 2004, service connection for 
meningitis was denied.  The Veteran appealed this decision 
and the appeal was perfected in December 2004.  In August 
2005, the Veteran submitted a written statement withdrawing 
his claim for all issues on appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to the issue of entitlement to service connection 
for meningitis, prior to the promulgation of a decision by 
the Board, the Veteran indicated that he wished to withdraw 
his appeal as to this issue.  As a result, no allegation of 
error of fact or law remains before the Board for 
consideration with regard to the issue of entitlement service 
connection for meningitis.  As such, the Board finds that the 
Veteran has withdrawn his claim as to this issue, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of entitlement to service 
connection for meningitis, and it is dismissed.

TDIU

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  VA 
has issued regulations implementing the VCAA.  


38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without 
deciding whether the notice and development requirements of 
the VCAA have been satisfied in the present case, this law 
does not preclude the Board from adjudicating the issue 
involving the Veteran's claim of entitlement to TDIU as the 
Board is taking action favorable to the Veteran by granting 
this benefit.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.

A February 1994 Social Security Administration (SSA) letter 
stated that the Veteran became disabled for SSA purposes on 
December 16, 1992.

An April 1994 private medical report stated that the Veteran 
was permanently disabled due to residuals from meningitis and 
an ear infection.  The Veteran's symptoms included "a degree 
of deafness, unsteady gait and residual[s] from meningitis."  
The examiner reported that the Veteran had been unable to 
engage in any occupation or employment for wage or profit 
since December 1992 and that this was expected to be a 
permanent disability.

A December 2002 private medical report stated that the 
Veteran experienced post-meningitis headaches, 
hyperlipidemia, hypertension, and coronary artery disease.  
The examiner stated that the Veteran "is disabled for 
working due to all of the above-named conditions."

A January 2004 VA fee-based audiological examination report 
stated that the Veteran experienced bilateral tinnitus and 
difficulty understanding conversational level speech.  "From 
the above condition the functional impairment is difficulty 
understanding conversational level speech.  The condition did 
not result in any time lost from work."

A June 2005 VA fee-based audiological examination report 
stated that the Veteran experienced bilateral tinnitus and 
missing parts of conversations.  "From the above condition 
the functional impairment is missing parts of conversational 
level speech.  The condition resulted in 10 times lost from 
work per year."

A November 2005 letter from a private physician stated that 
the Veteran's current "level of hearing impairment would be 
expected to cause him substantial difficulty hearing 
adequately in the course of daily activities and seriously 
compromise his potential for gainful employment."

A January 2006 letter from a private physician stated that 
the Veteran had total hearing loss in his right ear and 70 
percent hearing loss in the left ear.  The letter stated that 
the Veteran "has difficulty understanding normal 
conversation and cannot interact socially.  This also makes 
it impossible for him to be gainfully employed."

A March 2006 VA fee-based audiological examination report 
stated that the Veteran experienced bilateral tinnitus, 
occasional dizziness, and missing parts of conversational 
level speech.  "From the above condition the functional 
impairment is missing parts of conversational level speech 
and depression requiring medical treatment.  The condition 
resulted in 1 times lost from work per month."

In a June 2006 VA fee-based psychiatric examination report, 
the Veteran reported that the Veteran had been unemployed for 
the previous 20 years and that "ringing in the ears caused 
me to be unable to do my job."  After mental status 
examination, the examiner stated that the Veteran "is unable 
to establish and maintain effective work/school and social 
relationships because [he] had to quit [his last job] because 


of hearing impairment[.]  He has difficulty understanding 
complex commands because hearing impairment made it difficult 
to communicate.  He was lip reading.  Had to repeat questions 
multiple times."

A September 2006 letter from a private physician stated that 
the Veteran had total hearing loss in his right ear, 60 
percent hearing loss in his left ear, chronic tinnitus, and 
depression.  "These problems are of a severe nature 
chronically and [are] not expected to improve dramatically in 
my opinion.  He is, therefore, totally unable to do his usual 
gainful employment and he might also pose a risk to himself 
in trying to engage in his usual work activity."

Service connection is currently in effect for bilateral 
hearing loss, rated as 60 percent disabling, tinnitus, rated 
as 10 percent disabling, and mood disorder associated with 
bilateral hearing loss, rated as 10 percent disabling.  The 
combined evaluation for these disabilities is 70 percent.  
Accordingly, the Veteran meets the percentage criteria of 38 
C.F.R. § 4.16(a).

The evidence of record shows that the Veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.  The Veteran was last 
employed in December 1992 and the evidence of record 
overwhelming shows that the Veteran has been unemployed since 
that time.  The evidence of record shows that prior to 
December 1992, the Veteran was able to maintain employment 
despite extensive bilateral hearing loss and tinnitus.  The 
evidence further shows that the immediate cause of the 
Veteran's loss of employment in December 1992 was a very 
serious bout of meningitis.  While this evidence shows that 
the Veteran's bilateral hearing loss and tinnitus themselves 
did not cause the Veteran's initial unemployment in December 
1992, this is irrelevant to the claim currently on appeal.  
Under VA regulations, TDIU is warranted if the Veteran is 
unable to follow a substantially gainful occupation due to a 
service-connected disability.  38 C.F.R. § 3.340(a)(1).  
Thus, if the evidence shows that the Veteran is currently 
unemployable due to his service-connected disabilities, TDIU 
is warranted, even if the disabilities themselves did not 
cause the Veteran's initial unemployment in December 1992.

The medical evidence of record shows that the Veteran's 
service-connected bilateral hearing loss currently prevents 
him from working.  This is specifically stated by the 
November 2005 letter from a private physician, the January 
2006 letter from a private physician, the June 2006 VA fee-
based psychiatric examination report, and the September 2006 
letter from a private physician.  While the VA fee-based 
audiological examination reports dated in January 2004, June 
2005, and March 2006 stated that the Veteran's bilateral 
hearing loss resulted in far less impairment in employment 
capacity, these reports were referencing the amount of time 
the Veteran lost prior to December 1992.  As such, they do 
not provide medical evidence that the Veteran is currently 
employable.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the evidence of record is in equipoise.  As 
such, a total disability rating for compensation purposes 
based on individual unemployability is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for 
meningitis, to include as secondary to service-connected 
bilateral hearing loss and tinnitus, is dismissed.

A total disability rating for compensation purposes based on 
individual unemployability is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


